 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON New York State Bar #5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JARED R. SAENZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:19-MJ-0078-JDP
12                   Plaintiff,                    STIPULATION AND PROPOSED ORDER TO
                                                   APPOINT COUNSEL AND ADVANCE CASE
13   vs.                                           FOR INITIAL APPEARANCE
14   JARED R. SAENZ                                Date: December 3, 2019
                                                   Time: 10:00 a.m.
15                   Defendant.                    Judge: Hon. Jeremy D. Peterson
16
17             1. THE DEFENDANT, Jared R. Saenz, through the Federal Defender for the
18                 Eastern District of California, hereby requests appointment of the Federal
19                 Defender. Defendant, Jared R. Saenz, contacted our office today seeking
20                 appointed counsel. The undersigned, having reviewed Mr. Saenz’s Financial
21                 Affidavit (attached), and having no reason to believe it is untruthful, respectfully
22                 recommended that the Federal Defender be appointed.
23             2. IT IS HEREBY STIPULATED, by and between the parties, through their
24                 respective counsel, National Park Service Legal Officer, Susan St. Vincent,
25                 counsel for plaintiff, and Assistant Federal Defender Benjamin Gerson, who
26                 respectfully request the court to advance and re-calendar Mr. Saenz’s initial
27                 appearance from December 17, 2019 to December 3, 2019.
28                 The undersigned, having spoken with Mr. Saenz, believe it is in the interest of
 1                    justice to begin representation immediately. Mr. Saenz has been suspended from
 2                    his job as a result of the instant allegations and is facing collateral financial
 3                    consequences which may force him to relocate away from Yosemite. Therefore,
 4                    both parties agree Mr. Saenz should make his initial appearance before the Court
 5                    on December 3, 2019.
 6                                                    Respectfully submitted,
 7                                                    MCGREGOR W. SCOTT
                                                      United States Attorney
 8
 9   Date: November 26, 2019                          /s/ Susan St. Vincent
                                                      VINCENZA RABENN
10                                                    Assistant United States Attorney
                                                      Attorney for Plaintiff
11
12                                                    HEATHER E. WILLIAMS
                                                      Federal Defender
13
14   Date: November 26, 2019                          /s/Benjamin Gerson
                                                      Benjamin Gerson
15                                                    Assistant Federal Defender
                                                      Attorney for Defendant
16                                                    Jared Saenz
17
18
19
20
21
22
23
24
25
26
27
28
     Saenz/ Stipulation and
     Order
                                                         2
 1                                                  ORDER
 2            Being satisfied that defendant is financially unable to retain counsel, I hereby appoint the
 3   Federal Defender pursuant to 18 U.S.C. § 3006A. Good cause appearing, I also advance the
 4   sentencing hearing currently scheduled for December 17, 2019, to December 3, 2019, at 10:00
 5   a.m.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated:      December 2, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Saenz/ Stipulation and
     Order
                                                       3
